BY THE COMMISSION.
On April 19, 1955 John W. Martin, as trustee of the properties of the Florida East Coast Ry. Co., filed an application seeking authority to discontinue operation of passenger trains numbered 7 and 8, the “Miamian,” between Miami and Jacksonville for the period each year between approximately April 15 and December 15.
The commission scheduled public hearings on the application several times but in each instance Mack N. Cleveland, Jr., a member of the legislature and attorney for four railroad brotherhoods, filed a motion under the provisions of section 54.08, Florida Statutes 1953, to continue the hearings until a later date. In each instance the commission granted representative Cleveland’s request.
On July 1, 1955 the railroad trustee advised the commission that he had been ready and willing since April 18, 1955 to produce sworn testimony and exhibits to show that there was no justification for the continued operation of the “Miamian” during the summer period, that under the aforesaid series of postponements he did not know when the application would be formally heard by the commission, and that under the circumstances he had no recourse other than to discontinue the “Miamian” on July 1, 1955.
On August 5, the commission entered its order #2212 directing the trustee to inform the commission in writing, on or before August 15, why the commission should not enter an order requiring the train service of the “Miamian.” On August 15 the trustee filed his response to the commission’s order to show cause.
The response has been examined in detail. The “Miamian” leaves Jacksonville at 4:30 A.M. and arrives at Miami at 11:30 A.M., northbound it leaves Miami at 1 P.M., and arrives at Jacksonville at 8:30 P.M. During the period involved in this application, April 15 to December 15, the applicant operates four round trips daily or eight trains between Jacksonville and Miami, the Seaboard Air Line Railroad operates three round trips daily or six trains between Jacksonville and Miami, there are approximately 21 airplane flights operating each day between the two cities or a total of 42 flights, and 18 buses operate round trips each day, or a total of 36 buses. In addition, a tremendous number of private passenger automobiles operate on thé highways between the citiés.
The cost of operating the “Miamian” between Jacksonville and Miami at the time of its discontinuance on July 1, 1955 and for the period April 24 to June 30, 1955, inclusive, was $2,609 per day. *33The average revenue was approximately $137 per day. For the last 23 days before the train was discontinued the average revenue per day from intrastate passengers Was $75.30, and for interstate passengers $62.04, or a total average passenger revenue per day of $137.34, or 20 cents per train-mile, compared with direct expense of $2.29 per train-mile and fully distributed expense of $3.77 per train-mile.
The expense for wages of crews and fuel alone for trains 7 and 8 during this 23 day period averaged 88 cents per train-mile, which was 68 cents per train-mile in excess of the total passenger revenue. The average passengers per train-mile for both intrastate and interstate travel during this 23 day period was 6.6.
The applicant is now operating four trains round trip each day between Jacksonville and Miami, or a total of eight trains.
From the evidence contained in the trustee’s sworn response it clearly appears that there is no justification whatsoever for this commission to require the operation of the “Miamian” during the summer months.
The trustee’s application for authority to discontinue the operation of passenger trains 7 and 8, the “Miamian,” between Jacksonville and Miami for the period each year between approximately April 15 and December 15, is granted.
Having shown adequate cause to warrant discontinuance of the “Miamian” on July 1, 1955 in his response to our order #2212, the trustee is discharged from the rule to show cause.